DETAILED ACTION
	This Office Action is based on application 16/794,377 filed 19 February 2020.  Claims 1-20 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 February 2020 and 24 November 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
The following claims are objected to due to informalities:
Claims 1 and 16: Lack of clear antecedent basis of the term “the segmented data”.  Antecedence is provided for “the multiple pieces”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Exemplary Claim 1 recites “row-based data configured with data blocks”.  The limitation should recite “data blocks configured with row-based data” since data is the ‘thing’ that gets placed in the storage entity of a data block.
Furthermore, Exemplary Claim 1 recites “the data blocks, corresponding to the segmented data”.  There is insufficient antecedent basis for this limitation in the claim.  While antecedence is provided for “row-based data configured with data blocks”, the claims do not provide any connection or relationship between ‘row-based data’ and ‘the segmented data’.   
For the purposes of prior art examination, ‘data blocks’ are merely limited to storing (or ‘configured with’) row-based data.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al (US PGPub 2010/0077283).


Claims 1, 16, and 20: A method/server/system for secure distributed data management for dynamic data, the method comprising: 
segmenting original data into multiple pieces (¶[0008] – data may be distributed and stored in a plurality of storage devices); 
generating state information pertaining to row-based data configured with data blocks (¶[0014] – status information {analogous to ‘state information’} may be managed and configured to provide an indication of data stored in each row of each unit {e.g. protected, non-protected}); and 
generating additional information for recovering the state information and the row-based data (¶[0010], ¶[0015] – relevance data {analogous to ‘additional information’} may be parity data may be stored in a particular address row and obtained by performing an XOR operation on data included in the address row)
wherein: 
the data blocks, corresponding to the segmented data, are stored in data servers (Fig 2, protected data of a row {e.g. first address row} are stored in the first, second, and third storage units with the fourth storage unit of the row containing relevance data), and 
each of the data servers stores data blocks that are selected at an interval corresponding to a number of data servers in order to store the segmented data (¶[0043] – data may be stored in a particular address row in each of three or more storage units with parity information stored in the same address row of another storage unit).  
Claim 2: The method of claim 1, wherein the state information is stored in at least one state information server (Fig 4, Control Unit 120 comprises Status Information storage)
Claim 3: The method of claim 1, wherein the state information includes flag information, which represents a state of the row-based data (¶[0014] – status information {analogous to ‘state information’} may be managed and configured to provide an indication of data stored in each row of each unit {e.g. protected, non-protected }), and original-data information, which corresponds to a number of pieces of data not corresponding to the original data, among the data stored in the data servers (¶[0047] – individual managing unit 121 may dynamically control status information to indicate whether the address row is unused {‘NULL data’}).  
Claim 4: The method of claim 3, wherein the flag information is set to a bit '1' when the row-based data includes no NULL data, and is set to a bit '0' when the row-based data includes NULL data (¶[0047] – individual managing unit 121 may dynamically control status information to indicate whether the address row is unused {‘NULL data’}; ¶[0049] – when there is a change of data in a memory block of an address row, the individual control unit 121 learns the use status of each memory block in each address row and reflects the learned use status in the status information; Fig 5, Used blocks are set to either 0 or 1 {binary ‘00’ or ‘01’} and Unused blocks are set to 2 {binary ‘10’}, thus setting the most significant digit to 0 signifying the block is a used block is analogous to setting the flag information to a bit ‘1’ signifying the block is an unused block and setting the most significant digit to 1 is analogous to setting the flag information to a bit ‘0’).  
Claim 5: The method of claim 3, wherein the original-data information includes a number of pieces of NULL data, which are stored regardless of the original data in an update process (¶[0047] – individual managing unit 121 may dynamically control status information to indicate whether the address row is unused {‘NULL data’}).  
Claim 6: The method of claim 1, wherein the additional information is stored in at least one additional-data server (¶[0010] – relevance data {additional information} may be stored in the same address row of a storage unit corresponding to protected data in another storage unit; Fig 2, Fourth Storage Unit comprises relevance data).  
Claim 7: The method of claim 1, further comprising: requesting update corresponding to addition of a new data block or deletion or modification of any one of the data blocks (¶[0049] – data may be deleted in a memory block of an address row of a storage unit by the virtualization managing unit 122).  
Claim 8: The method of claim 7, further comprising: changing a data block of any one of the data servers into update data; and updating the additional information so as to match the update data (¶[0052] – the virtualization managing unit may issue a control command to an individual managing unit 121 which then may alter data in a corresponding storage unit according to the determined memory address or block, and then update the status information).  
Claim 9: The method of claim 1, further comprising: requesting deletion of any one of the data blocks (¶[0049] – data may be deleted in a memory block of an address row of a storage unit by the virtualization managing unit 122).  
Claim 10: The method of claim 9, further comprising: storing data of a data server adjacent to a data server corresponding to the data block (e.g. Fig 2, data in Second Storage Unit is adjacent to data stored in Third Storage Unit), the deletion of which is requested; (¶[0047] – individual managing unit 121 may dynamically control status information to indicate whether the address row is unused {‘NULL data’}; Fig 4, Control Unit 120 comprises Status Information storage).  
Claim 11: The method of claim 1, further comprising: receiving a request of insertion of data into the row-based data (¶[0049] – data may be stored in a memory block of an address row of a storage unit by the virtualization managing unit 122).  
Claim 12: The method of claim 11, further comprising: when there is space to insert a requested data in the row-based data, storing the requested data in a data server corresponding to the space (¶[0054] – the virtualization managing unit 122 searches for empty memory blocks from the address rows set as protected rows, and issues a command to the individual managing unit 121 to manage the storage unit 110 that includes an empty memory block and to store the protected data in the empty memory block).  
Claim 13: The method of claim 11, further comprising: when there is no space to insert a requested data in the row-based data, adding a new row containing space to insert to the row-based data, and storing the requested data in any one of the data servers corresponding to the space of the new row (¶[0054] – the virtualization managing unit 122 searches for empty memory blocks from the address rows set as protected rows, and issues a command to the individual managing unit 121 to manage the storage unit 110 that includes an empty memory block and to store the protected data in the empty memory block).  
Claim 17: The distributed data management server of claim 16, wherein the segmented data is stored in each of the data servers at the interval corresponding to a number of data servers (¶[0043] – data may be stored in a particular address row in each of three or more storage units with parity information stored in the same address row of another storage unit).  
Claim 18: The distributed data management server of claim 16, wherein, when update of any one of the data blocks is requested, update data is stored in a server corresponding to the request, among the data servers, and the additional information is updated (¶[0052] – the virtualization managing unit may issue a control command to an individual managing unit 121 which then may alter data in a corresponding storage unit according to the determined memory address or block, and then update the status information).  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM in further view of HERRNSTADT (US PGPub 2009/0193006).

With respect to Claim 14, KIM discloses the method of claim 1.

However, HERRNSTADT discloses removing noise in order to delete removable portions from accumulated pieces of NULL data (¶[0116] – no memory space is allocated to ‘null’ value data fields). 
KIM and HERRNSTADT are analogous art because they are from the same field of endeavor of managing row-based data.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KIM and HERRNSTADT before him or her, to modify the storage units of KIM to include the optimizations as taught by HERRNSTADT.  A motivation for doing so would have been to reduce storage space (¶[0116]) and increase throughput (¶[0179]).  Therefore, it would have been obvious to combine KIM and HERRNSTADT to obtain the invention as specified in the instant claims.

With respect to Claim 19, KIM discloses the distributed data management server of claim 16.
KIM does not appear to explicitly disclose when deletion of any one of the data blocks is requested, data stored in each of remaining data servers, excluding a data server corresponding to the request, is moved forward so as to be stored in a preceding data server, among the data servers, and NULL data is stored in a last server, among the data servers.
However, HERRNSTADT discloses when deletion of any one of the data blocks is requested, data stored in each of remaining data servers, excluding a data server corresponding to the request, is moved forward so as to be stored in a preceding data server, among the data servers, and NULL data is stored in a last server, among the data servers (¶[0179] – data may be optimized for transferring data based on a usage pattern for a row by storing the data sequentially; ¶[0116] – deleting a block results the bitmap corresponding to the block entry containing a ‘0’; common sense dictates that removing an entry from a sequence and optimizing the sequence eliminates the storage space of the removed entry and results in the tail entry of the sequence to be unallocated due to the shifting of entries). 
KIM and HERRNSTADT are analogous art because they are from the same field of endeavor of managing row-based data.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KIM and HERRNSTADT before him or her, to modify the storage units of KIM to include the optimizations as taught by HERRNSTADT.  A motivation for doing so would have been to reduce storage space (¶[0116]) and increase throughput (¶[0179]).  Therefore, it would have been obvious to combine KIM and HERRNSTADT to obtain the invention as specified in the instant claims.

Claims in view of Prior Art
	Claim 15 further limits Claim 14 with the limitation “wherein removing the noise is started when a number of pieces of NULL data in at least two of the data servers is equal to or greater than the number of data servers” reciting a particular condition for initiating noise removal not found to be disclosed by prior art.  Claim 15 is not presently allowed as the claim remains rejected as being indefinite due to claim dependency on Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON W BLUST/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        



/E.T.L/Examiner, Art Unit 2137